United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 19, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51428
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAY JESUS GARCIA-HERNANDEZ, also known as
Jesus Alberto Garcia-Hernandez,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-03-CR-1308-ALL
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jay Jesus Garcia-

Hernandez has filed a motion to withdraw and a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).    Garcia-Hernandez

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue in this direct

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.